NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL CARRICK,                                   No. 18-16257

                Plaintiff-Appellant,            D.C. No. 5:18-cv-00454-LHK

 v.
                                                MEMORANDUM*
TAMYRA ANN RICE, Santa Cruz County
Counsel; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Paul Carrick appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging federal and state law violations arising out of

Santa Cruz County’s destruction of structures on his property. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Garity v. APWU Nat’l


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Labor Org., 828 F.3d 848, 854 (9th Cir. 2016) (collateral estoppel); Stewart v. U.S.

Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (res judicata). We affirm.

       The district court properly dismissed Carrick’s action as barred by the

doctrines of res judicata and collateral estoppel because Carrick’s claims were

raised, or could have been raised, in prior federal and state actions, and the issues

regarding the legality of the Abatement Order and the preemptive effect of the

Homestead Act were litigated and necessarily decided in those actions. See White

v. City of Pasadena, 671 F.3d 918, 926-27 (9th Cir. 2012) (federal and California

doctrines of collateral estoppel); San Diego Police Officers’ Ass’n v. San Diego

City Emps.’ Ret. Sys., 568 F.3d 725, 734 (9th Cir. 2009) (California doctrine of res

judicata); Stewart, 297 F.3d at 956 (“Res judicata applies when there is: (1) an

identity of claims; (2) a final judgment on the merits; and (3) identity or privity

between parties.” (citation and internal quotation marks omitted)).

       The district court did not abuse its discretion by denying Carrick leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied because amendment would be

futile).

       Because we affirm the district court’s dismissal on the basis of res judicata

and collateral estoppel, we do not consider the parties’ contentions regarding the


                                           2                                     18-16257
sanctions motion.

      We reject as meritless Carrick’s contentions regarding the district court’s

violation of his Sixth Amendment right to a jury trial, its complicity in the

destruction of the structures on his property, and its responsibility for his failure to

file an opposition to the motion to dismiss.

      We do not consider issues that were not specifically and distinctly raised and

argued in Carrick’s opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      AFFIRMED.




                                           3                                     18-16257